DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-12) in the reply filed on 5/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign reference, WO 2011138156 (hereinafter, WO’156; relying on attached translation).
As to Claim 1:
	WO’156 discloses a battery module with a plurality of battery cells (201), the battery module (1) comprising
	a first temperature control member (4) and second temperature control member (3), which are connected together directly thermally conductively in places (Fig. 3), wherein the plurality of battery cells (201) is connected directly thermally conductively with the second temperature control member (3, Fig. 3), and at least one switchably configured Peltier element (5), which is connected thermally conductively with the first temperature control member (4) and the second temperature control member (3), is arranged between the first temperature control member (4) and the second temperature control member (3), 
	characterized in that 
a control device (page 5, control device) is configured to drive the at least one Peltier element (5) in such a way that, when switched on, the at least one Peltier element (5) transfers heat from the second temperature control member (4) to the first temperature control member (3) or transfers heat from the first temperature control member (3) to the second temperature control member (4) (see “… arrangement of Fig. 6, heat exchanger is realized using corresponding Peltier elements… a bypass is further based on two valves 12 provided on the left and right sides… In the closed position of the valves 12, a cooling of energy storage… is carried out via the two described cooling circuits with energized Peltier elements…”, Page 11).

    PNG
    media_image1.png
    870
    1114
    media_image1.png
    Greyscale

As to Claim 2:
	WO’156 discloses the first temperature control member (4) has a first temperature control compartment (3) configured for flow through by temperature control fluid (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 3:
	WO’156 discloses the second temperature control member (3) has a second temperature control compartment (3) configured such that temperature control fluid can flow through the second temperature control compartment (3), and a region (see arrow below) through which temperature control fluid cannot flow is connected directly thermally conductively with the at least one Peltier element (5) (see “heat sink 3… in the form of a liquid heat sink… cooling circuit… arrows P…”, Page 11, Fig. 3).  

    PNG
    media_image2.png
    475
    997
    media_image2.png
    Greyscale

As to Claim 4:
	WO’156 discloses the battery module (1) has a valve element (12) which regulates flow through the second temperature control compartment (3, Fig. 3), 
the control device (control device) is further configured to drive the valve element (12) in such a way that, when closed (see “… closed position of the valves 12…”, Page 11, Fig. 6), the valve element (12) prevents flow through the second temperature control compartment (3) and, when open, allows flow through the second temperature control compartment (3, see “… opened, so that only a single cooling circuit with bridging the two heat sinks 3 and 4…”, Page 11, Fig. 6).
As to Claim 5:
	WO’156 discloses the first temperature control compartment (4) and the second temperature control compartment (3) are connected in a fluid conducting manner (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 7:
	WO’156 discloses the battery module (1) comprises a housing (2), wherein the housing (2) forms the first temperature control member (4) at least in part.  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale

As to Claim 8:
	WO’156 discloses the second temperature control member (3) comprises two metallic plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates) bonded together to form the second temperature control compartment (3).  
As to Claim 10:
	WO’156 discloses at least one first thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the first temperature control member (4) and the second temperature control member (3) (Page 11), 
at least one second thermally conductive compensating element is arranged between the plurality of battery cells (2) and the second temperature control member (4) (intermediate layer 6… god thermal conductivity…” Page 6), and/or 
at least one third thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the at least one Peltier element (5) and the first temperature control member (4) and/or the second temperature control member (3) (page 11).  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    412
    media_image4.png
    Greyscale

As to Claim 11:
	WO’156 discloses the temperature control fluid is a temperature control liquid (suitable coolant, such as water…”, Page 6).  
As to Claim 12:
	WO’156 discloses the two metallic sheets are aluminum plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011138156 (hereinafter, WO’156; relying on attached translation), as applied to Claim 5 above, and further in view of Nishimura et al., US 20160351978 (hereinafter, Nishimura).
	WO’156 discloses the first temperature control compartment (4) forms a flow compartment (71), wherein an inlet (Fig. 3) of the first flow compartment (4) is connected in flow-conducting manner with an outlet (Fig. 3) of the second temperature control compartment (8).  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale

	In the same field of endeavor, Nishimura also discloses a battery pack having a flow passage structure involving valve and duct body (Abstract, [0052]) similar to that of WO’156.  Nishimura further discloses that the valve can be opened or close as to route the fluid passage to a different path of the structure that is separated from the other path which allows the fluid to be used in other part of the battery pack [0052, 0055].

    PNG
    media_image5.png
    830
    1136
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    788
    784
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate duct body structure as taught by Nishimura to the battery system of WO’156 as to allow the fluid to be used in other part of the battery system [0052, 0055].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011138156 (hereinafter, WO’156; relying on attached translation), as applied to Claim 1 above, and further in view of foreign reference, CN 1099808317 (hereinafter, CN’317).
WO’156 discloses the second temperature control member (4) having the Peltier element (5) adjacent to it, but it does not disclose a recess where the Peltier element resided in.
In the same field of endeavor, CN’317 also discloses a battery system having a vacuum package (502) with heat transfer sheet 102 that is placed adjacent to the micro-channel liquid cooling plate (page 6) similar to that of WO’156.  CN’317 further discloses that the heat conducting plate 102 is placed in a recess where the flow path flows around the plate 102 as shown in Figure 3 (Page 4 and 6).     

    PNG
    media_image7.png
    504
    429
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate recess structure within the fluid channel cooling plate of WO’156 as to accommodate the Peltier or thermal conducting plate as taught by CN’317 as to form a tight and compact cooling system for the battery module (Fig. 3, Page 4, 6). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723